
	

114 S2820 IS: Contaminant and Lead Electronic Accounting and Reporting Requirements (CLEARR) for Drinking Water Act of 2016
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2820
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2016
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act to update and modernize the reporting requirements for
			 contaminants, including lead, in drinking water.
	
	
		1.Short title
 This Act may be cited as the Contaminant and Lead Electronic Accounting and Reporting Requirements (CLEARR) for Drinking Water Act of 2016.
		2.Assistance for disadvantaged communities
 (a)Assistance To increase compliance with national drinking water standardsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)in subsection (b)(3), by adding at the end the following:
					
 (C)Assistance to increase complianceAn intended use plan shall provide that, of the funds received by the State in a fiscal year through a capitalization grant under this section, the State shall, to the extent that the State receives sufficient eligible project applications, reserve not less than 6 percent of those funds to provide assistance under subsection (d) to one or more public water systems described in a list included in an intended use plan under paragraph (2)(D).; and
 (2)in subsection (d)— (A)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (1), respectively;
 (B)by moving the paragraphs so as to appear in numerical order; (C)in paragraph (1) (as redesignated by subparagraph (A))—
 (i)in the first sentence— (I)by striking In this subsection and inserting the following:
								
 (A)In generalIn this subsection; and (II)by inserting , or a portion of the service area, after service area; and
 (ii)in the second sentence, by striking The Administrator and inserting the following:  (B)Affordability criteria for disadvantaged communities (i)In generalIn establishing affordability criteria, each State that has entered into a capitalization agreement under this section shall consider, solicit public comment on, and include in the affordability criteria, as appropriate—
 (I)the methods or criteria that the State intends to use to identify disadvantaged communities; (II)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect the affordability criteria; and
 (III)a description of the manner in which the State will assist a disadvantaged community under this subsection.
 (ii)Assistance to StatesThe Administrator; (D)in paragraph (2) (as redesignated by subparagraph (A))—
 (i)by striking Notwithstanding and inserting the following:  (A)Additional subsidizationNotwithstanding; and
 (ii)by adding at the end the following:  (B)Direct and primary benefitAny additional subsidization provided under subparagraph (A) shall directly and primarily benefit the disadvantaged community.; and
 (E)in paragraph (3) (as redesignated by subparagraph (A)), by striking paragraph (1) and inserting paragraph (2). (b)Conforming amendmentSection 1452(f)(1)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(1)(B)) is amended by striking subsection (d)(3) and inserting subsection (d)(1).
			3.Drinking water quality improvement for minority, tribal, and low-income communities
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Water quality testingThe term water quality testing means the testing of drinking water for the presence of lead or any other contaminant that poses a public health risk.
 (b)Formal guidanceThe Administrator shall issue formal guidance to develop a process to protect and improve the drinking water of minority, tribal, and low-income communities.
			(c)Expedited water quality testing
 (1)In generalIn developing the process described in subsection (b), the Administrator shall establish and maintain, within the Office of Environmental Justice of the Environmental Protection Agency, a process by which a minority, tribal, or low-income community, as defined by the Director of the Office of Environmental Justice of the Environmental Protection Agency, may request expedited water quality testing of the drinking water of the community for the presence of lead or any other contaminant that poses a public health risk to individuals in the community.
 (2)ResultsThe Administrator shall provide to the requestor the results of an expedited water quality testing carried out in accordance with paragraph (1) in a timely manner.
 (3)WebsiteThe Administrator shall develop and maintain a publicly accessible website through which a request for expedited water quality testing in accordance with paragraph (1) may be submitted, in compliance with applicable Federal law (including regulations) and policies relating to the protection of individual privacy.
				(4)Performance measure
 (A)In generalThe Administrator shall develop a performance measure for the expedited water quality testing carried out in accordance with paragraph (1) to determine the average number of days between the date of submission of a request for expedited water quality testing and the date of completion of a request.
 (B)ReportingThe performance measure described in subparagraph (A) shall be published on the website described in paragraph (3) not less frequently than once each calendar year.
 (d)Electronic databaseThe Administrator shall develop and maintain an electronic database of water quality and health screening tests that includes the results of any—
 (1)water system supplier water quality test required under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (2)health screening, including blood lead test results, aggregated not less frequently than once each month on a geographic scale not smaller than county level, to be coordinated with the Director of the Centers for Disease Control and Prevention, required under section 317A of the Public Health Service Act (42 U.S.C. 247b–l) and in accordance with the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 201 et seq.); and
 (3)expedited water quality testing carried out in accordance with subsection (c)(1). (e)Regional liaison (1)In generalIn developing the process described in subsection (b), the Administrator shall ensure that not fewer than 1 employee in each regional office of the Environmental Protection Agency will serve as a liaison to minority, tribal, and low-income communities in the relevant region.
 (2)Public identificationThe Administrator shall prominently identify each regional liaison selected under paragraph (1) on the website of—
 (A)the relevant regional office of the Environmental Protection Agency; and (B)the Office of Environmental Justice of the Environmental Protection Agency.
 (f)Community partnershipThe Administrator may make grants to community organizations that represent, operate in, or serve a minority, tribal, or low-income community, as determined by the Administrator, to educate the residents of the community on—
 (1)contaminants in drinking water that may have an adverse effect on human health; and (2)assistance that the Administrator may provide to residents to identify and address a drinking water contaminant that may have an adverse effect on human health.
 (g)Public interest science partnershipsThe Administrator may create a partnership with an academic or research institution, including another Federal agency, to conduct or promote science that serves the public interest by sharing data or costs or engaging in any other activity of mutual benefit—
 (1)to identify— (A)any contaminant in drinking water that may have an adverse effect on human health; and
 (B)a significant public health crisis caused by any violation or contamination that— (i)has the potential to have a serious adverse effect on human health that requires notice under section 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)); or
 (ii)may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a) of the Safe Drinking Water Act (42 U.S.C. 300i(a))); and
 (2)to measure the risk that a minority, tribal, or low-income community faces from contaminants in drinking water that may have an adverse effect on human health.
 (h)Authorization of appropriationsThere are authorized to be appropriated for the period of fiscal years 2018 through 2022— (1)to carry out subsection (c), $2,000,000;
 (2)to provide grants to community partners to carry out subsection (f), $5,000,000; and (3)to carry out subsection (g), $10,000,000.
				4.Compliance and inspections of public water supplies
 (a)Reporting noncomplianceSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (D)a list that includes— (i)any public water system in the State that—
 (I)has in effect an exemption or variance for any national primary drinking water regulation;
 (II)is in persistent violation of any requirement for a maximum contaminant level or treatment technique under a national primary drinking water regulation; or
 (III)the State or Administrator determines may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a));
 (ii)the relevant national primary drinking regulation for the exemption, variance, or violation; and (iii)(I)the effective date of the exemption or variance; or
 (II)the date on which the persistent violation began.. (b)Advice and technical assistanceSection 1414(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(a)(1)) is amended—
 (1)in subparagraph (A)— (A)in the undesignated matter preceding clause (i), by striking Whenever and inserting The Administrator shall notify the State and the public water system of noncompliance by the public water system if ;
 (B)in clause (ii), by striking pursuant thereto, and inserting in accordance with that variance or exemption.; and (C)by striking the undesignated matter following clause (ii); and
 (2)by adding at the end the following:  (C)Advice and technical assistance (i)In generalAfter providing notice of noncompliance to the State and the public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to the State and public water system as the Administrator determines appropriate to bring the public water system into compliance with the variance or exemption by the earliest date feasible.
 (ii)ConsiderationsIn making a determination to provide advice and technical assistance under clause (i), the Administrator may consider—
 (I)the potential for the noncompliance to result in a serious adverse effect to human health; (II)whether the noncompliance has occurred continuously or frequently; and
 (III)the effectiveness of any past technical assistance effort.. (c)Additional inspectionsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—
 (1)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and (2)by inserting after subsection (c) the following:
					
						(d)Additional inspections after a violation
 (1)In generalAfter consultation with the States, the Administrator shall, by regulation, prescribe the number, frequency, and type of additional inspections that shall be carried out after any violation that requires notice under subsection (c).
 (2)RegulationsThe regulations issued under paragraph (1) shall— (A)take into account—
 (i)the difference between— (I)intermittent or infrequent violations; and
 (II)continuous or frequent violations; (ii)the seriousness of any potential adverse health effect that may be related to a violation; and
 (iii)the number and severity of a past violation by a public water system; and (B)specify the procedure for an inspection after a violation by a public water system that has the potential to cause a serious adverse effect on human health due to short-term exposure to a contaminant..
				(3)Conforming amendments
 (A)Section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended— (i)in subsection (a)—
 (I)in paragraph (1)(B), by striking subsection (g) and inserting subsection (h); and (II)in paragraph (2)(A), in the undesignated matter following clause (ii), by striking subsection (g) and inserting subsection (h); and
 (ii)in subsection (b), in the undesignated matter preceding paragraph (1), by striking subsection (g) and inserting subsection (h). (B)Section 1448(a) of the Safe Drinking Water Act (42 U.S.C. 300j–7(a)) is amended in the third sentence of the undesignated matter following paragraph (2) by striking 1414(g)(3)(B) and inserting 1414(h)(3)(B).
 5.Electronic reporting of test resultsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) (as amended by section 4(c)(1)) is amended by adding at the end the following:
			
 (k)Electronic reporting of compliance monitoring dataNot later than 1 year after the date of enactment of this subsection, the Administrator shall issue a final rule that establishes requirements for electronic submission—
 (1)by public water systems of all compliance monitoring data— (A)to the Administrator; or
 (B)with respect to a public water system in a State that has primary enforcement responsibility under section 1413, to that State; and
 (2)by each State that has primary enforcement responsibility under section 1413 to the Administrator all compliance monitoring data submitted by a public water system to the State under paragraph (1)(B)..
 6.Priority of applicationsSection 1452(b)(3)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)(A)) is amended— (1)in clause (ii), by striking and at the end;
 (2)in clause (iii), by striking the period at the end and inserting a semicolon; and (3)by inserting at the end the following:
				
 (iv)improve— (I)real-time continuous on-site electronic monitoring; or
 (II)transmission of testing results; and (v)improve the ability of a public water system—
 (I)to protect human health; and (II)to comply with this title in manner that is affordable..
 7.Notification of the Centers for Disease Control and Prevention and State health agenciesSection 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)) is amended— (1)in clause (iii)—
 (A)by striking Administrator or and inserting Administrator, the Director of the Centers for Disease Control and Prevention, and, if applicable, ; (B)by inserting and the appropriate State and county health agencies after 1413; and
 (C)by striking and at the end; (2)by redesignating clause (iv) as clause (v); and
 (3)by inserting after clause (iii) the following:  (iv)be provided to each person served by the public water system—
 (I)in the first billing statement that the public water system prepares after the date on which the violation occurs; and
 (II)in a manner consistent with clause (ii); and. 